DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

Response to Amendment
In the Applicant’s reply of 20 January 2021, the specification and claims were amended. Based on these amendments, the objections to the specification have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Smith on 16 February 2021.
The claims have been amended as follows: 

9-20.	(canceled)
***
Claims 9-20 have been canceled to expedite prosecution. The limitation in claim 9 regarding the second portion of the strain gauge is not considered to further limit the structure of the claimed non-transitory computer-readable storage medium. Similarly, the limitation in claim 15 regarding the second portion of the strain gauge is not considered to further limit the structure of the claimed client device. Accordingly, while claim 1 defines over the prior art (as discussed below), claims 9 and 15 would remain rejected for the reasons set forth in the office action of 14 January 2021.

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art for independent claim 1 is that cited in the office action of 14 January 2021, particularly Japanese Patent Application Publication No. JP 10-119100 ("Okada"), U.S. Patent Application Publication No. 2017/0021544 ("Pollard"), U.S. Patent Application Publication No. 2004/0265410 (“Hehl”), and Chinese Patent Application Publication No. CN 202928556 (“Fan”).
However, these references fail to disclose or suggest measuring and amplifying a change in strain experienced by a first mold side with a first portion of a strain gauge assembly, the first portion of the strain gauge assembly being secured to the first mold side and a second portion of the strain gauge assembly being secured to a second mold side, wherein the first portion of the strain gauge assembly is acted upon by the second claim 1.
In Okada, the mold clamping force detecting device 30 is located on a tie bar 22. See Figure 2 and paragraph 10. Alternatively, the detection device can be provided on an arm, a toggle lever, or a toggle support of a mold clamping mechanism. See paragraph 7. Although Pollard does disclose a strain gauge sensor 154 secured to a first mold side (see Figure 2 and paragraph 34), no prior art reference discloses or suggests placing a first portion of a strain gauge assembly on a first mold side and placing a second portion of the strain gauge assembly on a second mold side, with the second portion acting upon the first portion when the mold sides are closed, as claimed.
Claims 2 and 4-8 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744        

/MARC C HOWELL/Primary Examiner, Art Unit 1774